Filed 04/13/21                                        Case 20-10800                                        Doc 408


        1
            2
        2 WANGER JONES HELSLEY PC
            265 E. River Park Circle, Suite 310
        3   Fresno, CA 93720
            Telephone: (559) 233-4800
        4   Facsimile: (559) 233-9330

        5 Kurt F. Vote #160496
            kvote@wjhattorneys.com
        6 Steven K. Vote #309152
            svote@wjhattorneys.com
        7
            Attorneys for:        Creditor Sandton Credit Solutions Master Fund IV, LP
        8

        9                                  UNITED STATES BANKRUPTCY COURT

       10                                    EASTERN DISTRICT OF CALIFORNIA
                                                     FRESNO DIVISION
       11

       12 In re                                                     Case No. 20-10800-B-11
       13
            4-S RANCH PARTNERS, LLC,                                Chapter 11
       14
                             Debtor.                                DCN: MF-14
       15
            EIN#             XX-XXXXXXX                             DECLARATION OF KURT F. VOTE IN
       16                                                           SUPPORT OF OBJECTION TO
       17 Address:           264 “I” Street                         APPROVAL OF THIRD AMENDED
                             Los Banos, CA 93635-9363               DISCLOSURE STATEMENT FOR
       18                                                           THIRD AMENDED PLAN OF
                                                                    REORGANIZATION OF 4-S RANCH
       19                                                           PARTNERS, LLC DATED MARCH 10,
                                                                    2021
       20

       21                                                           Date: April 27, 2021
                                                                    Time: 9:30 a.m.
       22                                                           Place: 2500 Tulare Street, 5th Floor
                                                                           Courtroom 13
       23                                                                  Fresno, CA 93721
                                                                    Judge: Hon. René Lastreto II
       24

       25

       26
       27

       28
            {8643/002/01224869.DOCX}                            1
                 DECLARATION OF KURT F. VOTE IN SUPPORT OF OBJECTION TO APPROVAL OF THIRD AMENDED
                       DISCLOSURE STATEMENT FOR THIRD AMENDED PLAN OF REORGANIZATION OF
                                   4-S RANCH PARTNERS, LLC DATED MARCH 10, 2021
Filed 04/13/21                                          Case 20-10800                                                Doc 408


        1                    I, Kurt F. Vote, declare and state as follows:

        2                    1.        I am a shareholder in the law firm of Wanger Jones Helsley PC, counsel of record

        3 for Creditor Sandton Credit Solutions Master Fund IV, LP (“Sandton”). As such, I am an attorney at

        4 law duly licensed to practice before this Court, all courts in the State of California, the United States

        5 District Courts for the Northern, Eastern, and Southern Districts of California, and before the United

        6 States Supreme Court. Unless otherwise qualified, I have personal knowledge of the matters stated

        7 hereafter. If called as a witness, I could and would testify competently to the same.

        8                    2.        On or about March 16, 2021, I contacted counsel for the Debtor 4-S Ranch

        9 Partners, LLC (“4-S” or the “DIP”) related to the DIP’s Third Amended Plan of Reorganization and
       10 Third Amended Disclosure Statement. Specifically, I noted the interest rate applicable to Sandton’s

       11 claim, as described in the Third Amended Disclosure Statement, was inconsistent with the terms of the

       12 Stipulation for Relief from the Automatic Stay the parties entered into in December 2020. I requested

       13 that the DIP’s counsel discuss with his client and offered to prepare a stipulation to revise this language

       14 in the Third Amended Disclosure Statement.

       15                    3.        On or about March 22, 2021, I received a reply from the DIP’s counsel. He

       16 requested clarification of the contentions from my earlier e-mail regarding the interest rate applicable to

       17 Sandton’s claim. I responded the same day, providing the requested clarification. The DIP’s counsel

       18 then responded the next day and indicated he would discuss with his client and get back to me shortly.

       19 A true and correct copy of this email correspondence is attached to the Index of Exhibits served and

       20 filed herewith as Exhibit “A.”

       21                    4.        I never received a response from the DIP’s counsel to my proposed stipulation.

       22                    I declare under penalty of perjury under the laws of the State of California and the United

       23 States of America that the foregoing is true and correct, and that this Declaration was executed by me

       24 this 13th day of April, 2021, in Fresno, California.

       25

       26                                                    __________/s/ Kurt F. Vote_______________
                                                                       Kurt F. Vote
       27

       28
            {8643/002/01224869.DOCX}                               2
                 DECLARATION OF KURT F. VOTE IN SUPPORT OF OBJECTION TO APPROVAL OF THIRD AMENDED
                       DISCLOSURE STATEMENT FOR THIRD AMENDED PLAN OF REORGANIZATION OF
                                   4-S RANCH PARTNERS, LLC DATED MARCH 10, 2021
